Name: 91/456/EEC: Commission Decision of 2 August 1991 amending Decision 91/81/EEC adopting the 1991 plan allocating to the member states resources to be charged to the 1991 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-08-31

 Avis juridique important|31991D045691/456/EEC: Commission Decision of 2 August 1991 amending Decision 91/81/EEC adopting the 1991 plan allocating to the member states resources to be charged to the 1991 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the community Official Journal L 243 , 31/08/1991 P. 0080 - 0081COMMISSION DECISION of 2 August 1991 amending Decision 91/81/EEC adopting the 1991 plan allocating to the Member States resources to be charged to the 1991 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (91/456/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Council Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 583/91 (3), and in particular Article 4 paragraph 2 thereof, Whereas in order to implement the scheme for the supply of such food to the most deprived section of the population, to be financed from resources available in the 1991 budget year, Commission Decision 91/81/EEC (4) allocated resources to the Member States; whereas for one Member State the allocation exceeds the amount the relevant authorities now consider to be necessary but in certain other Member States the allocation falls short of needs; whereas the appropriations set aside to cover the transport costs referred to in Article 13 of that Decision will not be exhausted; Whereas in order to optimize the impact of the scheme the Commission considers it necessary to amend the Decision taken for the allocation of resources to be charged to the 1991 budget; Whereas the measures provided for in this Decision are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 91/81/EEC is hereby amended as follows: (a) Article 3 is replaced by the following: 'Article 3 1. Subject to a limit of ECU 1 219 000, the following quantities of produce may be withdrawn from intervention for distribution in Denmark: - 13 tonnes of butter, - 132 tonnes of beef. 2. The quantities and the resources already allocated for 1991 to Denmark by Commission Decision 90/499/EEC (2) are included in this Article.` (b) Article 5 is replaced by the following: 'Article 5 Subject to a limit of ECU 35 377 250, the following quantities of produce may be withdrawn from intervention for distribution in Spain: - 39 800 tonnes of soft wheat, - 11 000 tonnes of durum wheat, - 8 130 tonnes of butter, - 8 120 tonnes of beef, - 10 500 tonnes of olive oil.` (c) Article 6 is replaced by the following: 'Article 6 1. Subject to a limit of ECU 28 505 500 the following quantities of produce may be withdrawn from intervention for distribution in France: - 4 000 tonnes of soft wheat, - 7 500 tonnes of durum wheat, - 3 500 tonnes of butter, - 4 500 tonnes of beef, - 1 200 tonnes of rice. 2. The quantities and the resources already allocated for 1991 to France by Commission Decision 90/556/EEC (3) are included in this Article.` (d) Article 7 is replaced by the following: 'Article 7 Subject to a limit of ECU 4 585 750, the following quantities of produce may be withdrawn from intervention for distribution in Ireland: - 50 tonnes of butter, - 1 569 tonnes of beef.` (e) Article 11 is replaced by the following: 'Article 11 Subject to a limit of ECU 10 130 500, the following quantities of produce may be withdrawn from intervention for distribution in Portugal: - 980 tonnes of soft wheat, - 810 tonnes of durum wheat, - 700 tonnes of rice, - 500 tonnes of butter, - 1 485 tonnes of beef, - 600 tonnes of olive oil, - 600 tonnes of milk powder.` (f) Article 13 is replaced by the following: 'Article 13 ECU 1,5 million is reserved to cover the costs of intra-Community transport referred to in Article 2 (1) of Regulation (EEC) No 3744/87.` Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 August 1991. For the Commission Ray MAC SHARRY Member of the Commission